Opinion issued September 15, 2005










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-05-00823-CV
____________

IN RE ARTHUR JOHNSON, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, Arthur Johnson, has filed a petition for writ of mandamus complaining
that Judge Mike Wood


 failed to properly recuse himself or follow proper recusal
procedures.  Relator also requests “an injunction to file motions in opposition to
orders.”
          We deny relators’ petition for a writ of mandamus.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.